                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

    NICHOLAS G.,                                    )
                                                    )
                             Plaintiff,             )
                                                    )
            v.                                      )    No. 17 C 8607
                                                    )
    ANDREW SAUL, Commissioner of                    )    Magistrate Judge Jeffrey Cummings
    Social Security, 1                              )
                                                    )
                             Defendant.             )
                                                    )

                            MEMORANDUM OPINION AND ORDER

        Claimant Nicholas G. (“Claimant”) brings a motion for summary judgment to reverse the

final decision of the Commissioner of Social Security that denied Claimant’s claim for Disability

Insurance Benefits. The Commissioner brings a cross-motion for summary judgment seeking to

uphold his decision to deny benefits. The parties have consented to the jurisdiction of the United

States Magistrate Judge pursuant to 28 U.S.C. §636(c). For the reasons stated below, Claimant’s

motion for summary judgment to reverse the final decision of the Commissioner [Dckt. #13] is

denied, and the Commissioner’s motion for summary judgment [Dckt. #20] is granted.

I. BACKGROUND

        A. Procedural History

        On March 12, 2012, Claimant (then 53-years old) filed a Title II Disability Insurance

Benefits (“DIBs”) application alleging a disability onset date of December 22, 2011. (R. 12, 43.)



1
  Andrew Saul is substituted for his predecessor, Nancy A. Berryhill, pursuant to Federal Rule of Civil
Procedure 25(d). In addition, Northern District of Illinois Internal Operating Procedure 22 prohibits
listing the full name of the Social Security applicant in an opinion. Therefore, only plaintiff’s first name
and the first initial of his last name shall be listed in this opinion.
His claim was denied initially, upon reconsideration, and following a hearing held by

Administrative Law Judge (“ALJ”) Roxanne Kelsey. (R. 9-20.) Claimant requested review by

the Appeals Council. (R. 7-8.) On June 24, 2014, the Appeals Council denied his request for

review, at which time the ALJ’s decision became the final decision of the Commissioner. (R. 1-

3); Zurawski v. Halter, 245 F.3d 881, 883 (7th Cir. 2001). Claimant subsequently filed a

complaint in the District Court. (R. 380.) Then Magistrate Judge Rowland issued a decision

reversing the ALJ’s decision on June 10, 2016. (R. 384-98.) On remand, ALJ Kelsey held

another hearing and again denied Claimant’s application on January 30, 2017. (R. 317-29.)

Claimant’s request for review by the Appeals Council was denied on September 29, 2017. (R.

303.) Claimant subsequently filed a complaint in this Court.

       B. Medical Evidence In The Administrative Record

       The administrative record contains the following medical evidence that bears on

Claimant’s claim for DIBs:

               1. Evidence from Treating Sources

       Claimant presented to Tamika Hobson, PA-C, at Personal Physicians on December 28,

2011 complaining of nervousness and insomnia. (R. 201.) PA Hobson attributed this to his

recent unemployment and denial of disability. (Id.) On February 2, 2012, Claimant saw Dr. Jain

Shishir at Personal Physicians for his asthma. (R. 203.) Claimant had been seeing Dr. Shishir

quarterly for treatment for his asthma since 2009. (R. 174-217, 233-251.) Claimant was

prescribed Singulair and an Advair Diskus inhaler. (R. 203.) At an October 2010 appointment,

the asthma was noted to not limit his activities. (R. 192.) In January 2011, Dr. Shishir

documented that the asthma symptoms were rare. (R. 194.) In September 2011, dyspnea and

wheezing were reported to be monthly or less and coughing was weekly or less. (R. 199.) At the



                                                2
February 2012 appointment, Dr. Shishir noted that the symptoms were well controlled with

medicine and assessed the chronic asthma as mildly persistent and stable on his current

medication dosage. (R. 203.) Claimant’s lungs were clear to auscultation and percussion. (Id.)

       On June 25, 2012, Claimant was seen as an outpatient by Dr. Rafiq Muhammad. (R.

292-95.) Claimant’s chief complaints were that he needed a primary care physician, that he had

lower back problems, was stressed, had no job, and slept poorly. (R. 292.) Claimant’s diagnoses

upon discharge were hypertension (“HTN”), asthma (unspecified), low back pain,

gastroesophageal reflux disease (“GERD”), and allergic rhinitis. (R. 294.) His lungs were

reported to be clear to auscultation, and his asthma was documented as stable. (R. 293-94.)

Claimant was again seen by Dr. Muhammad for a routine visit on September 14, 2012. (R. 282-

90.) While the medical records from that outpatient visit reference a June 2012 exam of the

lumbar spine that found mild scoliosis of the lumbar spine with concavity toward Claimant’s

right side and small, thin spurs noted at L5 and L2, Claimant’s lower back pain was documented

to be mildly improved. (R. 289.) Claimant’s lungs were again reported to be clear to

auscultation and asthma was stable. (R. 287, 289.)

       Dr. Muhammad completed a medical questionnaire on February 8, 2013. (R. 297-98.)

He reported treating Claimant since April 18, 2012. (R. 297.) Dr. Muhammad noted Claimant’s

HTN, asthma, allergic rhinitis, GERD, and low back pain (which was identified as moderate in

severity). (Id.) Dr. Muhammad further stated that Claimant had difficulty bending and lifting

heavy objects and would not be capable of performing a full-time job. (R. 297-98.)

       Dr. Muhammad saw Claimant for routine outpatient follow-up visits on February 14,

2014, July 14, 2014, October 20, 2014, May 22, 2015, October 23, 2015 (R. 637-78.) During

those visits, Dr. Muhammad consistently documented that Claimant’s lungs were clear to



                                                3
auscultation, that there were no neurologic focal deficits, and that his asthma was stable. (Id.)

Claimant’s treatment plan was maintained throughout the course of the visits. (Id.) However, in

April of 2015, Claimant presented to the emergency room at Advocate Christ Hospital

complaining of shortness of breath that had been present for ten weeks. (R. 553, 572.) Claimant

was treated with a nebulizer and given steroids and an inhaler on discharge. (R. 561, 573, 584.)

       Dr. Muhammad completed another medical questionnaire on September 26, 2016, this

time stating that he had been treating Claimant since May 16, 2014. (R. 550-51.) Dr.

Muhammad opined that Claimant had the following diagnoses: low back pain (moderate

severity), neck pain (moderate severity), asthma, and hypertension. (R. 550.) The lower back

pain was said to radiate to the left lower extremities, but there was no radiation of the neck pain.

(Id.) Dr. Muhammad further documented that Claimant’s functional limitations due to his

medical conditions were that he had difficulty bending, twisting, lifting, and pulling heavy

objects as well as difficulty moving his neck from side-to-side. (Id.) Dr. Muhammad noted that

Claimant had not worked since December 2011. (R. 551.)

               2. Evidence from Agency Consultants

        Dr. Charles Kenny completed a physical residual functional capacity assessment on May

14, 2012. (R. 253-60.) Asthma was identified as the primary diagnosis, with chronic fatigue

listed as another alleged impairment. (R. 253.) Dr. Kenny opined that Claimant should avoid

concentrated exposure to extreme heat, extreme cold, humidity, and pulmonary irritants to

prevent the exacerbation of asthma. (R. 257.) According to Dr. Kenny, Claimant’s statements

regarding his limitations were consistent with the objective medical findings and credible. (R.

258.) Dr. Gotway affirmed Dr. Kenny’s findings on August 10, 2012, noting that “[t]he




                                                  4
additional records received at the reconsideration level did not indicate any worsening of the

[C]laimant[’]s conditions and no new conditions or complaints.” (R. 261-63.)

       On October 30, 2012, Dr. Patrice Solomon completed a Psychiatric Review based on

Claimant’s anxiety disorder. (R. 267-77.) Dr. Solomon opined that Claimant had a medically

determinable impairment that did not satisfy the diagnostic criteria of an anxiety disorder. (R.

271.) With respect to Claimant’s functional limitations, Dr. Solomon documented that Claimant

had no limitations in activities of daily living, and mild limitations in maintaining social

functioning and maintaining concentration, persistence, and pace. (R. 275.) There was

insufficient evidence of any repeated episodes of decompensation. (Id.)

       C. Evidence from Claimant’s Testimony

       During a hearing on November 8, 2016, Claimant testified that he has not worked since

December 22, 2011 because of his numerous problems, specifically noting his arthritis in his

neck and back and lethargy as a result of his asthma. (R. 342.) He reported that he did not have

problems seeking medical treatment, but that he has had problems falling after being treated,

specifically noting a time that he fell after coughing and trying to open a door. (Id.) Claimant

testified that his doctor told him it was a result of his asthma. (Id.)

       Claimant then discussed his December 2015 hospitalization, stating that he went because

his lungs felt full and he could not breathe. (R. 343.) He was put on a nebulizer breathing

machine, given two doses of medication, and eventually discharged with a new medication. (R.

343-44.) When asked if he has had problems since then, Claimant responded that he always has

problems, but not so severe as to warrant going to the hospital. (Id.) Claimant uses a nebulizer

about three times a week when he feels very suffocated in his chest. (Id.) His doctor has advised

him to continue taking his medications and that there is nothing else to be done. (R. 344-45.)



                                                   5
        Claimant reported being unable to help with chores except possibly “light” tasks. (R.

345.) He explained that chores like mopping are heavy and make him “tired in [his] chest.” (Id.)

Claimant then testified that he can stand for about an hour, walk very slowly for four blocks, lift

18-20 pounds, and cannot sit or lay down for a long time because of the pain in his back. (R.

346.)

        Upon questioning by his attorney, Claimant explained that he has pain in his neck and

lower back and gets headaches when he coughs a lot. (R. 347.) He stated that it hurts to bend at

his waist, and he has to sit on the floor in the shower in order to wash his feet. (Id.) His doctor

told him to continue with his medications and do arm and bending exercises. (Id.) Fumes or

odors affect Claimants asthma and cause problems breathing. (R. 347-48.)

        Claimant further testified that he continues to have problems with anxiety. (R. 348.) He

explained that three-to-four nights a week he wakes up coughing and cannot fall back to sleep for

a couple of hours. (R. 348-49.) On those days, Claimant needs to take a nap in order to feel

better. (R. 349.) Claimant testified that his doctor never told him to nap nor has he ever asked

his doctor about his need to nap. (Id.)

        D. Evidence from Vocational Expert’s Testimony

        At the hearing, Vocational Expert Paprocki (“VE”) was provided with Claimant’s work

history from the initial hearing. (R. 349.) Specifically, Claimant’s past work was described as a

material handler, heavy, semiskilled. (Id.) The ALJ then asked the VE to consider an individual

matching the Claimant’s vocational profile who is closely approaching advanced age; Spanish

speaking; has a ninth grade education in Mexico; who can perform medium work; may

frequently climb, stoop, or crawl; may have no more than occasional concentrated exposure to

extreme cold, extreme heat, or humidity; and may have no more than occasional exposure to



                                                  6
concentrated levels of fumes, odors, dust, gases or poor ventilation. (R. 352.) The VE testified

that such an individual would be precluded from Claimant’s past work. (Id.)

        The VE then testified that such an individual could work in a hospital as a room cleaner,

which is a medium exertion job (41,700 jobs nationally); dining room attendant (58,000 jobs

nationally); or as an industrial cleaner (12,600 jobs nationally). (R. 352-53.) The ALJ then

asked whether an individual who required an additional break of one or two hours could perform

those jobs. (R. 353.) The VE testified that such an individual would not be competitively

employable at all because an individual can potentially only miss up to 10% of the workday.

(Id.)

        Claimant’s attorney then asked the VE whether the room cleaner job that was identified

would require the hypothetical individual to come into contact with odors and cleaning

chemicals. (R. 354.) The VE explained that such a position would not entail more than

occasional exposure. (Id.) When asked if the individual would be unable to perform the job of a

room cleaner or industrial cleaner if he was limited to no exposure to dust and fumes, the VE

agreed that such an individual would be unable to work in those positions. (R. 355.) Upon

further questioning by the ALJ, the VE explained that a limitation of no exposure to dust, fumes,

or gases would restrict virtually all jobs. (Id.)

II. LEGAL ANALYSIS

        A. Standard of Review

        A claimant who is found to be “not disabled” may challenge the Commissioner’s final

decision in federal court. Judicial review of an ALJ’s decision is governed by 42 U.S.C.

§405(g), which provides that “[t]he findings of the Commissioner of Social Security as to any

fact, if supported by substantial evidence, shall be conclusive.” 42 U.S.C. §405(g).



                                                    7
Consequently, this Court will affirm the ALJ’s decision if it is supported by substantial evidence.

Stepp v. Colvin, 795 F.3d 711, 718 (7th Cir. 2015). Substantial evidence “means – and means

only – ‘such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.’ ” Biestek v. Berryhill, 139 S.Ct. 1148, 1154 (2019), quoting Consolidated Edison

Co. v. N.L.R.B., 305 U.S. 197, 229 (1983).

       This Court must consider the entire administrative record, but it will not “re-weigh

evidence, resolve conflicts, decide questions of credibility, or substitute our own judgment for

that of the Commissioner.” McKinzey v. Astrue, 641 F.3d 884, 889 (7th Cir. 2011). This Court

will “conduct a critical review of the evidence” and will not let the Commissioner’s decision

stand “if it lacks evidentiary support or an adequate discussion of the issues.” Lopez ex rel.

Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003). The Court will focus on whether the ALJ

has articulated “an accurate and logical bridge” from the evidence to his/her conclusion. Dixon

v. Massanari, 270 F.3d 1171, 1176 (7th Cir. 2001). At a minimum, the ALJ must “sufficiently

articulate his assessment of the evidence to ‘assure us that the ALJ considered the important

evidence ... [and to enable] us to trace the path of the ALJ’s reasoning.’ ” Carlson v. Shalala,

999 F.2d 180, 181 (7th Cir. 1993) (per curiam), quoting Stephens v. Heckler, 766 F.2d 284, 287

(7th Cir. 1985) (internal quotations omitted). This requirement is designed to allow a reviewing

court to “assess the validity of the agency’s ultimate findings and afford a claimant meaningful

judicial review.” Scott v. Barnhart, 297 F.3d 589, 595 (7th Cir. 2002). Thus, even if reasonable

minds could differ as to whether the claimant is disabled, courts will affirm a decision if the

ALJ’s opinion is adequately explained and supported by substantial evidence. Elder v. Astrue,

529 F.3d 408, 413 (7th Cir. 2008).




                                                 8
       B. The Standard For Proof Of Disability Under The Social Security Act

       In order to qualify for DIBs, a claimant must be “disabled” under the Act. A person is

disabled under the Act if “he or she has an inability to engage in any substantial gainful activity

by reason of a medically determinable physical or mental impairment which can be expected to

last for a continuous period of not less than twelve months.” 42 U.S.C. §423(d)(1)(A). In

determining whether a claimant is disabled, the ALJ must consider the following five-step

inquiry: “(1) whether the claimant is currently employed, (2) whether the claimant has a severe

impairment, (3) whether the claimant’s impairment is one that the Commissioner considers

conclusively disabling, (4) if the claimant does not have a conclusively disabling impairment,

whether he can perform past relevant work, and (5) whether the claimant is capable of

performing any work in the national economy.” Dixon, 270 F.3d at 1176. Before proceeding

from step three to step four, the ALJ assesses a claimant’s residual functional capacity (“RFC”).

20 C.F.R. §404.1520(a)(4). “The RFC is the maximum that a claimant can still do despite his

mental and physical limitations.” Craft v. Astrue, 539 F.3d 668, 675-76 (7th Cir. 2008). The

claimant has the burden of establishing a disability at steps one through four. Zurawski v.

Halter, 245 F.3d 881, 885–86 (7th Cir. 2001). If the claimant reaches step five, the burden then

shifts to the Commissioner to show that “the claimant is capable of performing work in the

national economy.” Id. at 886.

       C. The ALJ’s Decision

       The ALJ applied this five-step analysis. At step one, the ALJ found that Claimant has not

engaged in substantial gainful activity since December 22, 2011, the alleged onset date. (R.

319.) At step two, the ALJ found Claimant suffered from the following severe impairments:

degenerative disc disease, including bone spurs, of the lumbar spine, and asthma. (Id.) At step



                                                 9
three, the ALJ determined that Claimant did not have an impairment or combination of

impairments that met or medically equaled one of the listed impairments in 20 C.F.R. Part 404,

Subpart P, Appendix 1. (R. 321.) At step four, the ALJ determined that Claimant had the RFC

to perform medium work except he would have the ability to perform frequent climbing,

stooping, and crawling; no more than occasional concentrated exposure to extreme cold, heat, or

humidity; and no more than occasional exposure to concentrated levels of fumes, odors, dust,

gases or poor ventilation. (R. 324.) The ALJ found that Claimant was unable to perform any

past relevant work. (R. 328.)

       Lastly, at step five, the ALJ found that given Claimant’s age, education, work experience,

and RFC, there were jobs that existed in significant numbers that Claimant could perform, such

as hospital cleaner, dining room attendant, or industrial cleaner. (R. 328-29.) Therefore, the

ALJ found that Claimant had not been under a disability from December 22, 2011 through the

date of the decision, January 30, 2017. (R. 329.)

       D. The Parties’ Arguments In Support Of Their Respective Motions For Summary
          Judgment

       In his motion, Claimant argues that the ALJ erred in her assessment of Claimant’s RFC

and Claimant’s statements regarding the intensity, persistence, and limiting effects of his pain

and symptoms. In particular, Claimant states that the ALJ erred by relying on the state agency

medical consultants’ medical opinions, specifically because Claimant’s back pain was not

documented until one month after the initial consultant’s review. Claimant also maintains that

the ALJ improperly rejected Claimant’s alleged limitations in lifting. Further, Claimant contends

that the ALJ should have taken into consideration his functional restrictions that were produced

by his anxiety. With respect to the ALJ’s assessment of the intensity, persistence, and limiting




                                                10
effects of Claimant’s pain and symptoms, Claimant asserts that the ALJ erred in finding that his

subjective allegations were not entirely consistent with the evidence.

       In his motion for summary judgment, the Commissioner contends that the ALJ properly

considered Claimant’s mild bone spurs, mild scoliosis, and non-severe anxiety in her RFC

analysis. Additionally, the Commissioner argues that the ALJ sufficiently articulated how the

evidence supported her assessment of Claimant’s subjective symptoms.

               1. The ALJ’s RFC Assessment Was Properly Supported.

       In assessing a claimant’s RFC, “the ALJ must evaluate all limitations that arise from

medically determinable impairments, even those that are not severe.” Villano v. Astrue, 556 F.3d

558, 563 (7th Cir. 2009.) The RFC is an administrative assessment of what work-related

activities an individual can perform despite her limitations. Dixon, 270 F.3d at 1178. The ALJ

must give consideration to the opinions of medical sources in evaluating whether a claimant is

disabled; however, the final responsibility for deciding a claimant’s RFC limitations is reserved

for the ALJ. See 20 C.F.R. §404.1527(d); Diaz v. Charter, 55 F.3d 300, 306 n.2 (7th Cir. 1995).

“[T]he determination of a claimant’s RFC is a matter for the ALJ alone, not a treating or

examining doctor, to decide.” Thomas v. Colvin, 745 F.3d 802, 808 (7th Cir. 2014).

       The RFC determination should include a discussion describing how the evidence, both

objective and subjective, supports the ultimate conclusion. Social Security Ruling (“SSR”) 16–

3p; Conrad v. Barnhart, 434 F.3d 987, 991 (7th Cir. 2006); Briscoe v. Barnhart, 425 F.3d 345,

352 (7th Cir. 2005); Myers v. Apfel, 238 F.3d 617, 621 (5th Cir. 2001). When an ALJ denies

benefits, she must build an “accurate and logical bridge from the evidence to [her] conclusion.”

Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000); Suide v. Astrue, 371 Fed.Appx. 684, 690

(7th Cir. 2010). An ALJ is not allowed to “play doctor” by using her own lay opinions to fill



                                                11
evidentiary gaps in the record. See Blakes v. Barnhart, 331 F.3d 565, 570 (7th Cir.2003); Suide,

371 Fed.Appx. at 690.

                        a. The ALJ properly assessed the evidence concerning Claimant’s
                           degenerative disc disease.

       It is Claimant’s position that the ALJ erred by finding that Claimant had the medically

determinable severe impairment of degenerative disc disease but that the impairment did not

produce any work-related functional limitations. Claimant contends that the ALJ improperly

relied on the opinions of the state agency consultants, who had an incomplete review of the

records. Specifically, Claimant points to the fact that Dr. Kenny completed a physical RFC

analysis in May of 2012, while Claimant’s lumbar scoliosis was not documented until June of

2012. (R. 289.) According to Claimant, the ALJ failed to logically explain how she reached her

conclusion regarding Claimant’s ability to perform work tasks considering his degenerative disc

disease.

       However, the ALJ did explain how she assessed Claimant’s degenerative disc disease and

its impact on his ability to perform work-related tasks. In particular, at step three, the ALJ

identified the criteria for finding an individual disabled under Social Security impairment listing

1.04 (disorders of the spine), noting that the medical evidence must show that the impairment

caused a compression of a nerve root along with certain additional evidence. (R. 321.) Upon

reviewing the evidence, the ALJ made a determination that the severity of the degenerative

disease did not meet or equal the listing criteria. She based her opinion on the following facts:

(1) no medical imaging studies showed compromise of a nerve root or spinal cord; (2) there was

no documentation of Claimant reporting radiation of pain from the lower back into the lower

extremities; and (3) Dr. Muhammad did not document decreased lumbar range of motion, muscle

weakness, or muscle atrophy with associated muscle weakness accompanied by sensory or reflex

                                                 12
loss. (R. 323.) The ALJ went on to consider this same evidence regarding Claimant’s

degenerative disc disease in her RFC assessment.

       In addition, in both the listing analysis and RFC assessment, the ALJ referenced the June

2012 radiograph of the lumbar spine that documented mild scoliosis, and mild, thin and small

bone spurs, but no acute fracture, compression deformity or fractures. (R. 322, 326.) The ALJ

also noted that Claimant reported a mild improvement in his back pain in September 2012 and

that no treating physician imposed any exertional limitations or referred him to a specialist or

physical therapy for the back pain, or to a neurosurgeon for the lumbar spine. (Id.) See Dixon,

270 F.3d at 1178 (The ALJ “also noted that Dr. Voss never referred Dixon to a diabetes

specialist.”); Griffith v. Callahan, 138 F.3d 1150, 1155 (7th Cir. 1998) (absence of treating

physician referral to a mental health specialist for treatment supported finding that mental

impairments not disabling). Furthermore, the ALJ remarked that although Dr. Muhammad did

not document any examination of Claimant’s spine, the neurologic examinations found no focal

deficits. (R. 322-23.)

       Claimant seemingly ignores the ALJ’s discussion and review of Claimant’s medical

records and instead focuses on the 2012 radiograph submitted after the agency consultant’s

assessment. Claimant then infers that had the consultant reviewed the radiograph, the consultant

would have opined that Claimant could perform work at no more than a light exertional level and

would have directed the ALJ to find that Claimant was disabled as of the alleged disability onset

date. Claimant’s argument, however, is merely speculative and ignores the well-settled principle

that “the determination of a claimant’s RFC is a matter for the ALJ alone-not a treating or

examining doctor-to decide.” See Thomas, 745 F.3d at 808.




                                                 13
       Moreover, contrary to Claimant’s assertion, the June 2012 radiograph is not “new and

potentially decisive” evidence that the ALJ was required to re-submit to medical scrutiny. See

Goins v. Colvin, 764 F.3d 677, 680 (7th Cir. 2014); Lambert v. Berryhill, 896 F.3d 768, 776 (7th

Cir. 2018) (“ALJs may not rely on outdated opinions of agency consultants if later evidence

containing new, significant medical diagnoses reasonably could have changed the reviewing

physician’s opinion.”) (internal quotation omitted). Again, the radiograph showed mild findings

and coincided with minimal findings on examination and minimal treatment recommendations.

Claimant himself reported mild improvement in his lower back pain just a few months later. On

this record, the Court finds that the June 2012 radiograph – while new – was not potentially

decisive and would not reasonably have changed the agency consultant’s opinion. See Keys v.

Berryhill, 679 Fed.Appx. 477, 480-81 (7th Cir. 2017) (finding no error in the ALJ’s reliance on

agency consultants’ opinions where new MRIs showed “mild” changes and Claimant provided

no “evidence that the reports would have changed the doctors’ opinions.”); Bond v. Berryhill,

No. 16 C 2018, 2017 WL 1398656, at *3 (N.D.Ill. Apr. 18, 2017) (“In this case, [Claimant] has

provided no evidence that her October 2014 CT scan – which revealed only ‘mild degenerative

changes’ – would have changed the opinions of [the agency consultants].”). As such, the record

was complete and contained sufficient evidence for the ALJ to make her determination. See

Luna v. Shalala, 22 F.3d 687, 692 (7th Cir. 1994) (“[H]ow much evidence to gather is a subject

on which we generally respect the [Commissioner’s] reasoned judgment.”); see also Kendrick v.

Shalala, 998 F.2d 455, 456–57 (7th Cir. 1993) (“[O]ne may always obtain another medical

examination, seek the views of one more consultant, wait six months to see whether the

claimant’s condition changes, and so on.”).




                                               14
       In sum: while the agency consultant may have rendered an opinion before one non-

decisive medical record relating to the degenerative disc disease was known, the ALJ did not

base her analysis solely on the consultant’s opinion. Instead, she properly focused on the

medical records to determine whether Claimant required additional treatment/restrictions based

on his degenerative disc disease. See SSR 16–3p; Conrad, 434 F.3d at 991; Briscoe, 425 F.3d at

352; Myers, 238 F.3d at 621. Accordingly, the ALJ’s discussion of the meager evidence to

support Claimant’s arguments regarding back pain provided a sufficient citation to medical

evidence of mild or nonexistent findings when assessing what limitations should be imposed.

See McKinzey, 641 F.3d at 890 (The ALJ must “explain her decision in such a way that allows us

to determine whether she reached her decision in a rational manner, logically based on her

specific findings and the evidence in the record.”); Berger v. Astrue, 516 F.3d 539, 545 (7th Cir.

2008) (it is enough if the ALJ “minimally articulate[s] his or her justification for rejecting or

accepting specific evidence of disability”).

                       b. The ALJ properly rejected Claimant’s testimony regarding his
                          alleged weight lifting limitations.

       Claimant, who testified that he was unable to lift anything over 18-20 pounds, argues that

the ALJ failed to properly consider his lifting limitations. According to Claimant, the ALJ did

not explain why the degenerative disc disease could not have caused the lifting restrictions.

Claimant’s argument is misguided. Claimant has the burden of proving his limitations, 2 and he

failed to do so. The ALJ found that Claimant did not meet his burden of proof because there was

no objective evidence that any exertional limitations were imposed upon Claimant by one of his




2
 See 20 C.F.R. §404.1512(a); Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987); Zurawski, 245 F.3d at
885–86.

                                                  15
treating physicians. (R. 326.) This lack of medical evidence concerning a lifting restriction led

the ALJ to find that the “limits appear to be self-imposed rather than medically necessary.” (Id.)

Consequently, the ALJ - - who acknowledged that lifting could impose stress on the spine - - did

not err with respect to her finding that there was insufficient “evidence of an impairment or

impairments that would require this degree of limitation” for Claimant. (R. 326.) Furthermore,

as the foregoing discussion illustrates, the ALJ sufficiently explained her reasoning for not

imposing lifting restrictions in her RFC determination.

                       c. The ALJ properly evaluated the evidence pertaining to Claimant’s
                          anxiety disorder.

        Claimant asserts that the ALJ erred in failing to include any work-related functional

restrictions that stemmed from his anxiety disorder in her RFC analysis. Under SSR 96-8p, the

ALJ must consider all of the claimant’s impairments - - including those impairments that are not

severe - - in determining the claimant’s RFC. Castile v. Astrue, 617 F.3d 923, 927 (7th Cir.

2010); Simon-Leveque v. Berryhill, 229 F.Supp.3d 778, 787 (N.D.Ill. 2017); Villano v. Astrue,

556 F.3d 558, 563 (7th Cir. 2009); 20 C.F.R. §§404.1520(e), 404.1545; SSR 96-8p.

       Claimant does not challenge the ALJ’s decision to give great weight to the opinion of Dr.

Solomon (the state agency’s reviewing psychologist), who found that Claimant’s anxiety

disorder was not a severe impairment. Instead, Claimant argues that the admittedly non-severe

impairments caused by his anxiety created functional restrictions that should have been

addressed by the ALJ. In support of his argument, Claimant cites to his complaints about anxiety

attacks after awaking in the middle of the night from a coughing fit and the need to nap as a

result of being awake for a few hours in the middle of the night. According to Claimant, this

occurs three-to-four times a week. (R. 348-49.)




                                                16
       Although reversal is required when the ALJ does not fully consider the impact of the

non-severe impairments, see Denton v. Astrue, 596 F.3d 419, 423 (7th Cir. 2010), the ALJ did

fully discuss and consider Claimant’s anxiety disorder. (R. 325.) In particular, the ALJ

discussed Claimant’s testimony regarding his need to nap, but she found that the medical records

did not support Claimant’s statements. (R. 325-26.) Notably, the ALJ observed that Claimant’s

medical records do not establish that Claimant mentioned his need to take naps to his doctor

when he sought medical treatment for his anxiety disorder, or that there was any discussion of

treatment to help with Claimant’s sleep problems or the need to nap. (Id.) Based on the record

before the ALJ, she found that there was no indication that the naps were medically necessary.

(R. 325-26.) For these reasons, the ALJ decided not to include them as a limiting factor. (Id.);

see Orienti v. Astrue, 958 F.Supp.2d 961, 982 (N.D.Ill. 2013) (noting that “[i]n cases where a

claimant did not seek treatment for an alleged impairment, such evidence was a basis to find

insufficient the claim of an impairment”) (citing to Sienkiewicz v. Barnhart, 409 F.3d 798, 804

(7th Cir. 2005)); Schaaf v. Astrue, 602 F.3d 869, 876 (7th Cir. 2010).

       Such a determination was within the ALJ’s discretion so long as she properly considered

the relevant factors. See 20 C.F.R. §404.1527(d); Diaz, 55 F.3d at 306 & n.2. The ALJ’s

determination was proper because she considered Claimant’s testimony regarding his anxiety,

gave great weight to Dr. Solomon’s opinion that it was not severe, and accordingly decided not

to impose any additional limitations in her RFC analysis. See 20 C.F.R. §§404.1520(e),

404.1522(a), 404.1545; SSR 96-8p; Castile, 617 F.3d at 927-28; Denton, 596 F.3d at 423-24.

Moreover, there is no indication the ALJ failed to consider any specific evidence relating to this

issue. For all of these reasons, the Court finds that the ALJ’s RFC analysis was supported by

substantial evidence.



                                                17
                2. The ALJ Did Not Err In Assessing Claimant’s Statements Regarding The
                   Intensity, Persistence, And Limiting Effects Of His Pain And Symptoms.

        Claimant next takes issue with the ALJ’s assessment of his reported subjective

symptoms. The ALJ must sufficiently explain her evaluation of a claimant’s subjective

symptoms “by discussing specific reasons supported by the record.” Pepper v. Colvin, 712 F.3d

351, 367 (7th Cir. 2013). The ALJ’s discussion must allow a reviewing court “to determine

whether [the ALJ] reached her decision in a rational manner, logically based on her specific

findings and the evidence in the record.” McKinzey, 641 F.3d at 890. The Court will only

overturn the ALJ’s subjective symptom assessment if it is “patently wrong,” that is, lacking “any

explanation or support.” Elder, 529 F.3d at 413.

        SSR 16-3p provides additional guidance to the ALJ for assessing Claimant’s symptoms. 3

SSR 16-3p calls for a two-step process whereby the ALJ first determines whether the claimant

has a medically determinable impairment that could reasonably be expected to produce her

symptoms. SSR 16-3p, 2017 WL 4790249, *49463. Next, the ALJ must evaluate the “intensity,

persistence, and functionally limiting effects of the individual’s symptoms to determine the

extent to which the symptoms affect the individual’s ability to do basic work activities.” Id. at

49464. In making this evaluation, the ALJ should consider the entire case record, along with the

(1) claimant’s daily activities; (2) location, duration, frequency, and intensity of pain or




3
  Because the ALJ issued her ruling after March 28, 2016, SSR 16-3p, which superseded SSR 96-7p,
applies here. See SSR 16-3p, 82 FR 49462-03, 2017 WL 4790249, n.27. SSR 16-3p shifted the focus
from a claimant’s credibility to clarify that “subjective symptom evaluation is not an examination of the
individual’s character.” Id. at 49463; see also Cole v. Colvin, 831 F.3d 411, 412 (7th Cir. 2016) (noting
that ALJs are not “in the business of impeaching claimants’ character”). SSR 96-7p and SSR 16-3p “are
not patently inconsistent with one another,” and a “comparison of the two Rulings shows substantial
consistency, both in the two-step process to be followed and in the factors to be considered in determining
the intensity and persistence of a party’s symptoms.” Shered v. Berryhill, No. 16 CV 50382, 2018 WL
1993393, at *5 (N.D.Ill. Apr. 27, 2018).


                                                    18
symptoms; (3) precipitation and aggravating factors; (4) type, dosage and side effects of

medication; (5) treatment other than medication; and (6) any other factors concerning the

claimant’s functional limitations and restrictions. Id. at 49465-66; 20 CFR § 404.1529(c)(3).

        The ALJ followed this two-step process here, first determining that Claimant’s

impairments could reasonably be expected to cause Claimant’s alleged symptoms. (R. 325.)

But, at step two, the ALJ found that “[C]laimant’s statements concerning the intensity,

persistence and limiting effects of those symptoms are not entirely consistent with the medical

evidence and other evidence in the record for the reasons explained in this decision.” (Id.) 4 The

reasons the ALJ proceeded to provide allow this Court to conclude that the ALJ reached her

decision in a rational manner, supported by the evidence of record. McKinzey, 641 F.3d at 890.

        According to the ALJ, Claimant reported symptoms that were inconsistent with the

symptoms documented in the objective record. (R. 325.) Aside from a hospital visit for asthma

exacerbation, the ALJ did not find evidence that Claimant told any care provider that he

experienced heaviness in his chest or the feeling of suffocation. (Id.) Additionally, the ALJ

explained that although Claimant testified about coughing fits as a result of his asthma that

caused headaches and woke him in the middle of the night, no such coughing was reported to a

physician. (Id.) The ALJ did acknowledge that Dr. Muhammad’s records were not the most


4
  Claimant criticizes the ALJ’s use of the phrase “not entirely credible” as being “meaningless
boilerplate.” (Dkt. 13, at 10) (citing to Parker v. Astrue, 597 F.3d 920, 922 (7th Cir. 2010)). Although
the Seventh Circuit has held that boilerplate language is inadequate “by itself” to support the ALJ’s
assessment of a claimant’s subjective symptoms, the court has repeatedly upheld credibility findings
where the ALJs have used such boilerplate language if the ALJs engaged an appropriate analysis of the
record. See Filus v. Astrue, 694 F.3d 863, 868 (7th Cir. 2012) (“If the ALJ has otherwise explained his
conclusion adequately, the inclusion of this language can be harmless.”); Castile v. Astrue, 617 F.3d 923,
929-30 (7th Cir. 2010); Richison v. Astrue, 462 Fed.Appx. 622, 625-26 (7th Cir. 2012). As in Filus, the
ALJ’s use of boilerplate language was harmless because - - as explained below - - the ALJ engaged in an
appropriate analysis of the record. See also Orienti, 958 F.Supp.2d at 976 (criticizing claimant’s
“boilerplate” argument where, as here, “the ALJ provide[d] adequate reasoning beyond the repetition of
the phrase”).


                                                    19
thorough, but she found that there was nothing to indicate that Dr. Muhammad would have

ignored documenting any changes in Claimant’s health. (R. 325) (referencing Dr. Muhammad’s

documentation of an ophthalmologic examination during the course of his treatment). Based on

the ALJ’s assessment of the records, she opined that there was “no reason to consider that the

physician would not have documented the [C]laimant’s report of heaviness in his chest or of

difficulty breathing despite treatment, if the [C]laimant had reported such symptoms.” (Id.) This

was a reasonable conclusion considering the frequency and severity of the coughing fits to which

Claimant testified. See Schaaf, 602 F.3d at 876 (holding that “the ALJ was entitled to infer that

[claimant] would have told his doctors if he was experiencing excruciating pain”); Sienkiewicz,

409 F.3d at 804; Orienti, 958 F.Supp.2d at 977, 982. 5

        Additionally, the ALJ did not rely solely on a lack of confirmatory objective evidence to

reject Claimant’s subjective allegations. Instead, the ALJ considered Claimant’s statements

along with the medical evidence, finding inconsistencies with the medical evidence as well as a

lack of confirmatory records. See Elder, 529 F.3d at 413-14 (upholding the ALJ’s decision to

disregard the claimant’s testimony because it contradicted Claimant’s previous reports to her

doctor of regular exercise); Sienkiewicz v. Barnhart, 409 F.3d 798, 804 (7th Cir. 2005)

(“discrepancy between the degree of pain claimed by the applicant and that suggested by medical

records is probative of exaggeration.”); see also Pierce, 739 F.3d at 1050 (finding that a “lack of

objective support from physical examinations and test results” remained relevant to the ALJ’s


5
 Claimant’s reliance on Pierce v. Colvin, 739 F.3d 1046 (7th Cir. 2014), is misplaced. In Pierce, the
claimant consistently complained to her treating physicians regarding back pain and was prescribed pain
medication. Id., at 1048-49. Nonetheless, the ALJ found that claimant’s testimony about her pain was
not credible because it conflicted with several doctors’ objective assessments. Id., at 1049. The Seventh
Circuit held that “[a]n ALJ may not discount a claimant’s credibility just because her claims of pain are
unsupported by significant physical and diagnostic examination results.” Id., at 1049-50. In this case,
unlike in Pierce, Claimant did not complain to his medical treaters about the subjective symptoms cited
above and this is the reason that the ALJ discounted his testimony about the symptoms.

                                                    20
assessment); Murphy v. Berryhill, 727 Fed.Appx. 202, 206-07 (7th Cir. 2018) (“But the ALJ’s

adverse credibility finding was not based on the absence of details in her medical records; rather,

it was properly based on the incongruity between the relatively modest symptoms Murphy

reported to her doctors and the more severe symptoms Murphy and her husband reported to the

ALJ.”)

         Specifically, the ALJ noted Dr. Muhammad’s consistent documentation of Claimant’s

asthma as “stable” both before and after his April 2015 hospital visit. (R. 326.) Based on the

primary care provider’s consistent assessment of the asthma and the fact that the treatment went

unchanged over the course of the years, the ALJ logically made the determination that the

problem was controlled, which was within her prerogative. (R. 326); See Reed v. Colvin, 656

Fed.Appx. 781, 787-88 (7th Cir. 2016) (affirming the ALJ’s assessment of the claimant’s

statements about her subjective symptoms, which the ALJ found to be “not entirely consistent”

with the medical evidence).

         Furthermore, contrary to Claimant’s assertions, the ALJ was entitled to consider Dr.

Muhammad’s lack of referrals for Claimant’s lumbar spine pain, which according to Claimant

caused problems with his ability to sit, stand, or lay down. See Dixon, 270 F.3d at 1178; Griffith,

138 F.3d at 1155. The ALJ noted that Claimant told Dr. Muhammad about lower back pain and

that the physician saw the radiograph showing mild bone spurs. (R. 326.) Because Dr.

Muhammad had this information and decided not to refer Claimant to additional therapy or

treatment for the problem, the ALJ found Claimant’s own testimony about the intensity of the

pain inconsistent. The ALJ further found that no evidence of exertional limits had been

discussed or imposed by a treating physician. (R. 326.) The Seventh Circuit has stated that the

“regulations expressly permit the ALJ to consider a claimant’s treatment history,” and the ALJ’s



                                                 21
assessment of that history is entitled to deference. Simila v. Astrue, 573 F.3d 503, 519 (7th Cir.

2009); Shideler, 688 F.3d at 311 (upholding assessment of the claimant’s subjective statements

that, in part, relied upon the claimant’s treatment history); see also Walker v. Bowen, 834 F.2d

635, 644 (7th Cir. 1987) (where claimant sought only routine care for six-month period, it was

suggestive of no serious medical difficulties during that period). Therefore, the ALJ

appropriately considered Claimant’s lack of specific treatment or imposition of exertional

limitations for his lumbar spine pain when assessing the intensity, persistence, and limiting

effects of Claimant’s pain and symptoms.

               3. Claimant’s Two Additional Arguments Are Without Merit.

       First, Claimant takes the position that the ALJ did not sufficiently identify with

specificity the inconsistent testimony; however, “an ALJ’s credibility findings need not specify

which statements were not credible.” Shideler, 688 F.3d at 312; see also Jens v. Barnhart, 347

F.3d 209, 213-14 (7th Cir. 2003) (same); Nelson v. Apfel, 131 F.3d 1228, 1237 (7th Cir. 1997)

(ALJ not required to address each point raised through testimony where ALJ found testimony not

credible). Furthermore, as discussed above, the ALJ did address what testimony was not

supported by additional medical evidence and why that factored into her decision.

       Finally, Claimant argues that the ALJ erred when she failed to explain how Claimant

could perform certain work tasks when he was unable to perform certain activities of daily living

that reflected his pace and performance limitations. The ALJ did, however, discuss Claimant’s

testimony regarding his daily activities, acknowledging that he could do “light things” at home.

(R. 320-21, 325.) Thus, there is no indication that the ALJ equated Claimant’s activities of daily

living with the ability to perform full-time work. See Schmidt v. Astrue, 496 F.3d 833, 844-46

(7th Cir. 2007) (ALJ considered the claimant’s performance of daily activities as a single factor



                                                22
when discounting claimant’s statements). For all of these reasons, the Court finds that Claimant

has failed to show that the ALJ’s subjective symptom assessment was patently wrong.

                                        CONCLUSION

       For the foregoing reasons, Claimant’s motion to reverse the final decision of the

Commissioner [Dckt. #13] is denied and the Commissioner’s Motion for Summary Judgment

[Dckt. #20] is granted. The decision of the ALJ is affirmed. It is so ordered.




ENTERED:



                                             __________________________
                                             Jeffrey Cummings
                                             United States Magistrate Judge


Dated: August 28, 2019




                                                23
